DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed 10/29/2018.

Note
A notice of Non-compliant Amendment under 37 CFR 1.121 was mailed on 11/24/2020, the applicant failed to amend the specification and claims in accordance to the aforesaid Non-compliant Amendment under 37 CFR 1.121 to advance the prosecution. Since there is insufficient time remaining a final Office action is being issued setting a 2-month time period to complete the reply pursuant to 37 CFR 1.135(c).  The MPEP necessitates that in either event, the examiner should not further examine the application on its merits unless and until the omission is timely supplied, since the applicant failed to treat the issues raised in notice of Non-compliant Amendment under 37 CFR 1.121 mailed on 11/24/2020, therefore the response filed on 01/23/2021 has not been entered and a “Final Office Action” without further examination of the application is being issued (See MPEP 714.03).

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:

The claims 1-2 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with indefiniteness errors.
	Claim 3 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 3 depends from claims 1, 2.  See MPEP § 608.01(n).  Accordingly, the claim 3 not been further treated on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (a) 
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	The dependent claims as they inherent the defects of claim 1 are also rejected for similar reasons. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device  and perform the claimed method steps must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device to perform the claimed method. The claim(s) must be in one sentence form only. 
Claim 1 rejected  along with dependent claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In claims 1-2:
A method of underground storage of a thermal agent in a natural reservoir characterized in that in order to provide the continuous and uniform operation ( no antecedent basis) of a solar thermal power unit in a multi-day mode, as well as to ensure the necessary volumes ( no antecedent basis) and optimize the costs ( no antecedent basis) for maintaining of the thermal agent stream continually, capacitive-filtration properties of the reservoir ( no antecedent basis) improve by directional fracturing.  

2. A method of claim 1, characterized in that to restrict of water inflow from peripheral zones of reservoir sections ( indefinite since claim and specification fails to describe reservoir sections) use the waterproofing technologies ( no antecedent basis).

As a result of the compounding nature of the errors, claims were not sufficiently. The claims would require significant revision to improve their clarity to ascertain the claimed subject matter.      
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute 
A listing of registered patent attorneys and agents is available on the USPTO Internet web site http://www.uspto.gov in the Site Index under “Attorney and Agent Roster.”  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U. S. Patent and Trademark Office, PO Box 1450, Alexandria, VA 22313-1450.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2017/0038157 A1 to O’DONNELL et al. (O’DONNELL) combined with the following reasons.

Re: Claim 1:
O’DONNELL discloses:
A method of underground storage of a thermal agent (See Fig.1:¶0023: saturated steam at a suitable pressure for injection via steam distribution lines 9) in a natural reservoir (See Fig.1: ¶0023-¶0026: natural reservoir 14 below ground level/geological 14 structures) characterized in that in order to provide the continuous and uniform operation of a solar thermal power unit (See Fig. 1: ¶0023, ¶0024: solar thermal power unit 3 Saturated steam produced by solar thermal collectors 3 and/or withdrawn from storage reservoir 6 is optionally used by industrial process 8, such as (i) to generate electricity) in a multi-day mode (See Fig.1: ¶0021: Concentrating and/or 
Although O’DONNELL is silent regarding capacitive-filtration properties of the reservoir improve by directional fracturing, the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to use the art known method of hydraulic directional fracturing, since it is well known in the art to easily access oil deposits as fracking emerged as a way to increase extraction efficiency, however hydraulic fracturing is well known in the art and such hydraulic fracturing has been admitted as a prior art in the instant application wherein capacitive-filtration is merely the result of said hydraulic fracturing.
Further O’DONNELL discloses  amount of  storing thermal agent  may be carried out at constant rate or at varying rate, which is therefore a result-effective variable achieving the result of storing the thermal agent in desired amount of thermal agent depending on the system requirement as a matter of design choice to operate the system.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired amount of thermal agent, since it has been held that where the general conditions .

Claim 2 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2017/0038157 A1 to O’DONNELL et al. (O’DONNELL) in view of U.S Publication number 2012/0269584 A1 to OSTVOLD (OSTVOLD).

Re: Claim 2:
O’DONNELL discloses:
A method of claim 1, O’DONNELL discloses all the limitations of claim 1, and further discloses using oil reservoirs as a heat source which are typically waterproofed from seepage of water around the periphery, such a system is explicitly taught by OSTVOLD characterized in that to restrict of water inflow from peripheral zones of reservoir sections use the waterproofing technologies (OSTVOLD: ¶0001, ¶0023).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide waterproofing around the oil reservoir as explicitly taught by OSTVOLD, because OSTVOLD teaches that this configuration provides an effective, convenient, and inexpensive treatment of the near well bore region of the formation or the water leaking underground construction (OSTVOLD: ¶0014). 





Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the prescribed required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SHAFIQ MIAN/Examiner, Art Unit 3746
February 19, 2021